MEMORANDUM **
Servando Rodriguez Rincon and his wife, Francisca Rodriguez Suarez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings to apply for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). We deny the petition for review.
The BIA properly denied Petitioners’ motion to reopen as numerically barred because Petitioners had previously filed a motion to reopen, and they failed to demonstrate eligibility for any exception to the one motion rule. See 8 C.F.R. § 1003.2(c)(2)-(3). Accordingly, the BIA’s denial of Petitioners’ motion to reopen was not arbitrary, irrational or contrary to law. See Singh v. INS, 295 F.3d 1037,1039 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.